AO 245C (Rev. 09/19) Amended Judgment in a Crimin al Case            (form modified within District o n Sept. 30, 20 19)     (NOTE : Identify Changes with Asterisks (*))
                     Sheet I



                                           UNITED STATES D ISTRICT COURT
                                                            Southern District of New York
                                                                                  )
                   UNITED STATES OF AMERICA                                            AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                                  )
                                   v.                                             )
                          Domingo Vasquez                                         )    Case N umber: 1: 13 Cr. 00058-07 (AKH)
                                                                                  )    USM Number: 6787 9-054
Date of Original Judgment:               12/5/2013                                )     Jennifer Brown/ AUSA, Christy Slavik
                                        -(Or--   --------
                                             Dale of Last Amended Judgm ent)      )    Defendant's Attorney


THE DEFENDANT:
@ pleaded guilty to count(s) _ 2 _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ __ _ _ __
D       pleaded nolo contendere to count(s)
        which was accepted by the court.
D       was found guilty on count(s)
        after a plea of not guilty .
The defendant is adjudicated guilty of these offenses:
Title & Section                   Nature of Offense                                                                        Offense Ended                 Count
18 USC 1951                        Conspiracy to Commit Hobbs Act Robbery                                                  12/31 /2012                     2




       The defendant is sentenced as provided in pages 2 through - - 7- - - of th is judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D       The defendant has been found not gui lty on count(s)
[!'f'   Count(s)    All open counts                         •   is    @are di smissed on the motion of the Un ited States.
         It is ordered that the defendant must notify th e United States Attorn ey for thi s district within 30 days of any change of name, residence,
or mailing address until all fines, restitution , costs, and specia l assessments imposed by this judgment are full y paid. If ordered to pay restitution,
the defenaant must notify the court and Un ited States attorney of material changes in economi c circumstances.
                                                                                                                           1/24/2020



                                                                                                                                              -
                                                                                              Hon. Alvi n- K.
                                                                                                           -
                                                                                                              Hel lerstein,
                                                                                                                         -
                                                                                                                                           _us District Judge
                                                                                       Name and Title of Judge
                               USDCSDNY
                               DOCUMENT                                                     P~, 111 ~,,zo
                                                                                       Date
                               ELECTRONICALLY FILE D
                               DOC #: _ __ _-1--+-- -
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 2 - Imprisonment                                                                       (NOTE: Identi fy Changes with Asterisks(*))
                                                                                                              Judgment -   Page             of
DEFENDANT: Domingo Vasquez
CASE NUMBER: 1: 13 Cr. 00058-07 (AKH)

                                                                IMPRISONMENT

        The defendant is hereby committed to the c ustody o f the Federa l Burea u of Pri so ns to be impri so ned for a
total term of :
time served .




D       The court makes the following reco mme ndati ons to the Bureau of Pri so ns:




D       The defendant is remanded to the c ustody of th e Uni ted States Ma rs ha l.

D       The defendant shall surrender to the U nited States M arshal for thi s di str ict:

        D     at                                    D       a.m.      D     p.m .     on

        D     as notified by the United States Marshal.

D       The defendant shall surrender for service of sentence at the in stitution des ignated by th e Bureau of Prison s:

        D      before 2 p.m. on

        D     as notified by the United States Marshal.

        D     as notified by the Probation or Pretri al Serv ices Offi ce.



                                                                      RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                                to

at                                                          with a certifi ed copy of thi s judgment.




                                                                                                           UN ITED STATES MA RSHAL


                                                                               By
                                                                                                        DEPUTY UN ITED ST ATES MARS HAL
 AO 245C (Rev . 09/ 19) Amended Judgment in a Crimin al Case
                        Sheet 3 - Supervised Release                                                      (NOT E: Identify Changes w ith Asterisks(*))
                                                                                                        .ludg111ent- Page_   _3_   of          7
DEFENDANT: Domingo Vasquez
CASE NUMBER: 1: 13 Cr. 00058-07 (AKH)
                                                               SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervi sed release for a term of:
 3 years.




                                                        MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         D The above drug testing condition is suspended , based on the court's determination that you pose a low risk of future
               substance abuse . (check if applicable)
4.   D You must make restitution in accordance with 18 U.S.C . § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ~ You must cooperate in the collection of DNA as directed by the probation office r. (check if applicable)
6.   D You must comply with the requirements of the Sex Offender Registrati on and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registrati on agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.   D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this cout1 as well as with any other conditions on the attached page.
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 3A - Superv ised Release
                                                                                                           J udgmcnt-Page     4      of       7
DEFENDANT:            Domingo Vasquez
CASE NUMBER:             1: 13 Cr. 00058-07 (AKH)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard cond ition s of supervision. These conditions are imposed
because they establish the basic expectations for your behavior whil e on supervis ion and identify th e minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to res ide within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to repo11 to a different probati on office or within a different
       time frame .
2.     After initially reporting to the probation office, you w ill receive in structi ons fro m the co urt or the probation officer about how and
       when you must report to the probation officer, and yo u must report to the probat ion officer as instructed.
3.     You must not knowingly leave the federal judicia l district where you are aut hor ized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the question s as ked by you r probation offi cer.
5.     You must live at a place approved by the probation officer. If you plan to change where yo u live or anything about your living
       arrangements (such as the people you live with), yo u must notify the probati on officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanti cipated ci rcum stances, you mu st not ify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your hom e or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of yo ur supervi sio n that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawfu l type of employment, unl ess the probation officer excuses you from
       doing so. If you do not have full-time employment you mu st try to find fu ll-time employment. unless the probation officer excuses
       you from doing so. If you plan to chan ge where you work or anything about yo ur work (such as your pos ition or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If not ify in g the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you mu st notify the probation officer w ithin 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone yo u know is engaged in cr iminal activity . If yo u know someone has been
       convicted of a felony , you must not knowingl y comm unicate or interact w ith that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm. ammunition, destructive device , or dange rou s wea pon (i.e. , anything that
       was designed, or was modified for, the spec ifi c purpose of caus ing bod il y inj ury or death to anothe r person such as nunchakus or
       tasers).
11.    You must not act or make any agreem ent with a law enforcement agen cy to act as a confi dential human source or informant without
       first getting the permission of the cou11.
12.    You must follow the instructions of the probat ion officer related to the conditi ons of superv is ion.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specifi ed by the cou11 and has provided me with a written copy of this
judgment containing these conditions. For further inform ation regarding these cond itions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscou11s.gov.

Defendant's Signature                                                                                         Date
AO 245C (Rev. 09/ 19) Amended Judgment in a Crimin al Case
                      Sheet 30- Supervised Release                                              (N OT E: Id entify Changes with Asterisks(*))
                                                                                             .Judgment- Page     _li_     of          7
DEFENDANT: Domingo Vasquez
CASE NUMBER: 1: 13 Cr. 00058-07 (AKH)

                                          SPECIAL CONDITIONS OF SUPERVISION
  1. The defendant shall submit his person , residence , place of business , vehicle, or an y other premises under his control to
  a search on the basis that the probation officer has reasonable belief that contraband or evidence of a violation of the
  conditions of the release may be found. The search must be conducted at a reasonable ti me and in reasonable manner.
  Failure to submit to a search may be grounds for revocation . The defendant shall inform any other residents that
  the premises may be subject to search pursuant to this condition.

  2. The defendant shall be supervised by the district of residence .
AO 245C (Rev. 09/ 19) Amended Judgment in a Crimin al Case
                      Sheet 5 - Criminal Monetary Penalties                                                     (NOTE: Identify Changes with Asterisks(*))
                                                                                                        Judgmen t - Page         6    of         7
DEFENDANT: Domingo Vasquez
CASE NUMBER: 1: 13 Cr. 00058-07 (AKH)
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total crimi nal monetary penalties un der th e schedul e of payments on Sheet 6.
                       Assessment             Restitution                 Fine                    AV AA Assess ment*           JVTA Assessment**
TOTALS             $    100.00            $                           $   100.00              $                            $



D The detennination of restitution is deferred until                         An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such detennination .

D The defendant shall make restitution (including commun ity restitution) to the fo ll owi ng payees in the amount listed below.

     If the defendant makes a partial pay ment, each payee sha ll receive an approximate ly proportion ed payment, unless specified otherwise in
     the priority order or percentage payment co lumn below. However, pursuant to 18 U.S.C. § 3664(i), al l nonfederal victims must be paid
     before the United States is paid .

Name of Payee                                 Total Loss ***                         Restitution Ord ered                      Priority or Percentage




TOTALS                               $
                                         - - -- - -            0.00              $                      0.00


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more th an $2,5 00 , un less the res titution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 12(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuan t to 18 U .S.C. § 36 I 2(g).

D     The court detennined that the defendant does not have the ability to pay interest, and it is orde red that:

      D the interest requirement is waived for            D fine      D restitution.
      D    the interest requirement for the       D     fine   D restitution is modified as fo ll ows:


* Amy, Vicky, and Andy Child Pornoiraphy Victim Ass istance Act of2018, Pub . L. No . I 15-299.
** Justice for Victims ofTraffickin° Act of2015 , Pub. L. No. 11 4-22 .
*** Findings for the total amount of losses are required under Chapters 109A, 11 0, 1 I0A, and 113 A of Title          18 for offenses committed on
or after September 13 , 1994, but before April 23, 1996.
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments                                                               (NOTE : Identify Changes with Asterisks(*))
                                                                                                               Judgment -   Page _ _J__     of
DEFENDANT: Domingo Vasquez
CASE NUMBER: 1: 13 Cr. 00058-07 (AKH)

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties sha ll be due as follows:

A     @ Lump sum payment of$ _ 1_0_0_.0_0_ _ _ _ due immediately, balance due

           D    not later than                                      , or
           D    in accordance with      D   C,     D D,        D    E, or       D    F below; or

B    D     Payment to begin immediately (may be combined with               •       C.    O   D, or   O   F below); or

C    O    Payment in equal _ _ _ ___ (e.g. , weekly, monthl y. quarterly) installments of $   _ _ _ _ _ over a period of
          _ _ _ _ _ (e.g. , months or years), to commence _ _ __ _ (e.g., 30 or 60 days) after the date of this j udgment; or

D     O   Payment in equal _ _ _ _ __ (e.g. , weekly, month ly, qu arterly) insta llments of$ _ _ _ _ _ over a period of
          _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e .g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E     O    Payment during the term of supervi sed release w ill commence within    _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's abi lity to pay at that time; or

F     O    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwi se, if thi s judgment imposes impri sonment, payment of criminal monetary penalties is due
during the period of imprisonment. All crimina l mon etai·y pena lti es, except those pay me nts made th ro ugh the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the cou11.

The defendant shall receive credit for all payments previousl y made toward any crim ina l monetary penalties imposed.




0    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                      Joint and Several                 Corresponding Payee,
     (including defendant number)                           Total Amount                        Amount                           if appropnate.




0    The defendant shall pay the cost of prosecution.

0    The defendant shall pay the following cou11 cost(s):

0    The defendant shall forfeit the defendant's interest in the fol lowing property to the United States :




Payments shall be applied in the following order: ( I) assess ment, (2) restitu tion princ ipal , (3) restitu tio n interest, ( 4) AV AA assessment, (5)
fine principal, (6) fine interest, (7) community restitution . (8) JVT A assessment, (9) penalties, and ( I 0) costs, including cost of prosecution
and court costs .
